Citation Nr: 0308861	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  97-20 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the right heel 
due to VA medical treatment provided in 1989.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant had active service from March 1966 to March 
1968. This appeal is before the Board of Veterans' Appeals 
(the Board) from a rating decision of the Regional Office 
(RO) located in Atlanta, Georgia, that denied the appellant's 
claim for compensation under the provisions of 38 U.S.C.A. § 
1151 for additional disability because of VA medical and 
surgical treatment in 1989.

The case was previously before the Board in July 1998, at 
which time it was Remanded to reconsider the case in light of 
recent law pertaining to Section 1151 claims and to afford 
the veteran a comprehensive medical examination.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal. 


REMAND

The claim is for additional disability to the right heel in 
connection with VA treatment afforded in 1989.  In a May 1999 
VA examination report, the examiner reported the veteran's 
heel disorder as a "decubitus, which has not healed, 
probably due to pressure on the heel while lying in bed. . . 
."  The Board observes that a June 2001 VA examination noted 
that the veteran had undergone bilateral below knee 
amputation.  The veteran was unable to recall whether the 
right foot or heel was infected.  The records associated with 
the amputation have not been associated with the claims file.  

The VA's statutory duty to assist includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In light of the missing records, the Board  finds that a 
supplementary medical opinion would be necessary for a fair 
adjudication of the appeal. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran to 
obtain information pertaining to any 
pertinent medical treatment (VA or non- 
VA) he has received for his bilateral 
below knee amputation since May 1999.  
Based upon information provided by the 
veteran and after securing any necessary 
release, the RO should obtain copies of 
all records from the identified treatment 
sources (which are not already on file) 
and associate them with the claims 
folder. 

2.  Thereafter, the claims file should be 
referred to the chief of orthopedics or 
his/her designee at a convenient VA 
Medical Center or Hospital.  The 
physician should review all the medical 
records on file, including any clinical 
and rehabilitation records.  Based on 
this review, the physician should offer a 
medical opinion as to the nature and 
etiology of any right heel disability 
that existed before the veteran underwent 
the amputation of his leg, and 
specifically whether it is as least as 
likely as not that he had sustained 
additional disability to his right heel 
actually as a result of VA 
hospitalization or medical or surgical 
treatment in 1989.  The complete 
rationale for all medical opinions 
expressed must be provided.

3.  When the development requested has 
been completed and after undertaking any 
development deemed appropriate in 
addition to that specified above, the 
case should again be reviewed by the RO 
with consideration of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




